[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 6, 2006
                             No. 06-11361                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D. C. Docket No. 04-00016-CV-6

AUDREA LAMBERT,

                                                               Plaintiff-Appellant,


                                  versus


BRIGGS & STRATTON CORPORATION,

                                                         Defendant -Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                              (July 6, 2006)


Before MARCUS, WILSON and HILL, Circuit Judges.


PER CURIAM:
       The appellant-plaintiff in the district court, appeals from judgment of that

court, dismissing the case. We have carefully reviewed the briefs, the record and

the two orders of the district judge considering the issue in this case, the proper

application of a statute of the State of Georgia.

       We conclude that the district judge properly interpreted the statute and,

having done so, properly dismissed the claim. Therefore, the judgment of the

district court is

       AFFIRMED.




                                           2